Title: From Abigail Smith Adams to Thomas Boylston Adams, 5 October 1801
From: Adams, Abigail Smith
To: Adams, Thomas Boylston



dear Thomas
Quincy october 5th 1801—

We have lost our venerable uncle Quincy, he dyed on Monday last of a dysentery in the 86th year of his Age and was buried from this House on Fryday last, the last piece of respect I could show to his memory, and he is the last Ancestor of the paternal, or maternal Line. upon the latter, your Aunt Cranch and I are the next oldest. he dyed as he lived, calm, placid and benevolent. in his will, he did not forget your Brother, who was named for his Grandfather. he has left him a legacy of 500 dollars. the estate I apprehend is a good deal in debt; some heavy ones Known of he has given 16 hundred dollars in Legacies, after which & the debts are paid. he orders it to be divided into three equal parts, one third of which goes to Cotton Tufts as the Sole representitive of his Sister Tufts. the other two thirds he has given to the Children of his two Sisters Thaxter, and Smith—So that the estate will be clipt & chipt up into ten parts—to the great trouble & grief of your Father who tho he did not wish a half penny, more than an equal Share would Sell his two Farms one in Braintree and the one where he was born to purchase out the Heirs, but one third of it goes to one who will not Sell; I should be glad to see it kept together and J Q Adams the owner of it, or at least the two thirds preserved, but as yet, we cannot Say, how it may terminate—
I have received the two bushels of flouer, and Should be glad of the Bill. Inquire the price of Rye flower & write me—the boots fitted your Brother. he has taken them. he will be at Philadelphia in the course of a fortnight—
I have been very Sick Since you left me. Very low Your Brother found me. I am getting better, and hope a ride to Atkinsons may sit me up for the Winter—
adieu your / affectionate / Mother
A Adams